Citation Nr: 0119540	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-03 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2000.  His appeal ensues from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).




FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.

2.  The veteran did not serve his three year obligated period 
of active duty.

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three or more year obligated period, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.

4.  The veteran did not serve a continuous period of service 
in the Selected Reserve following his period of active duty.

5.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3011, 
3012, 3018A, 3018B (West 1991 & Supp. 2000); 38 C.F.R. §§ 
21.7042, 21.7045 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1826 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there have been 
several significant changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit evidence and argument in 
connection with this claim.  The veteran was given the 
opportunity and declined to have a hearing.  Although some of 
the Chapter 30 eligibility criteria have been revised by 
another recent change in the law, as set forth below, the 
Board notes that the change does not affect the disposition 
of this claim and the information provided to him in the 
March 2001 statement of the case contains sufficient notice 
of the information or other evidence necessary to 
substantiate this claim in light of the relevant facts.  
Thus, in view of the actions of the RO in this case, no 
further assistance or notice is deemed necessary under the 
VCAA.

The veteran contends that he is eligible for benefits under 
Chapter 30, Title 38, United States Code, based on his active 
service from August 4, 1998, to August 27, 2000.  He contends 
that, although he did not serve his full enlistment period of 
three years, he served two years of his obligated period of 
service, paid $1,200.00 into the Montgomery GI Bill program, 
and was discharged from active duty to enter a Reserve 
Officers Training Program.  He notes that he is affiliated 
with the Naval Reserve Officers Training Corps (NROTC) at the 
University of Southern California, and that he drills with 
the unit.  He received an honorable discharge from the Navy 
and his DD Form 214 shows the narrative reason for separation 
from active service was "ENTER OFFICER TRAINING PROGRAM."  
He has indicated that he separated from service after he was 
informed that he would be in the reserves and would be 
required to serve in the reserves for a number of years.  

The Board notes that the record indicates that the veteran 
enlisted in the inactive Naval Reserve in August 1997.  As 
noted above, he served on active duty from August 1998 to 
August 2000.  The RO has reported that his obligated period 
of active duty at that time as confirmed by the Department of 
Defense was a term of 3 years.  In August 2000, he extended 
his enlistment in the inactive reserves for 37 months.  In 
February 2001, the RO requested eligibility information 
directly from the Department of Defense.  The RO was informed 
that the veteran was not a part of the Naval Reserve and 
therefore, not eligible for Chapter 30 benefits based on 
Selected Reserve service.  Thus, the record shows that the 
veteran is not in the Selective Reserves and that he enlisted 
in the inactive Naval Reserve as a condition of his ROTC 
program in August 1997.  

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991); 38 C.F.R. § 21.7042(a)(1) 
(2000). The individual also must have served an obligated 
period of active duty of at least two years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 1991 & 
Supp. 2000) as amended by Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 103, 114 
Stat. 1822, 1825 (2000).  In this case, the evidence 
indicates that the veteran first entered on active duty in 
August 1998.  Therefore, he has satisfied the first prong of 
38 U.S.C.A. § 3011.  The veteran has failed to satisfy the 
second prong, however, as a DD Form 214 (Certificate of 
Release or Discharge from Active Duty) and relevant service 
department data show that he did not serve his obligated 
period of active duty.  Rather, he served two years and 24 
days of a four-year enlistment.

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year obligated period or 20 months of a less than 
three-year obligated period, involuntarily for convenience of 
the Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 2000) as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 (2000).  
Again, the evidence does not satisfy the aforementioned 
criteria as the DD Form 214 notes that the veteran was 
discharged honorably from service to "ENTER OFFICER TRAINING 
PROGRAM" and other service department data show the reason 
for separation was to enter naval ROTC as a member of the 
inactive reserves.  It is clear, therefore, that he did not 
meet any of the specific criteria for an exception to serving 
the obligated period.  

The veteran has urged that he be allowed some portion of 
education benefits since he paid into the program and has not 
received a refund.  He urged the RO to consider the quality 
of time he spent in the Navy as well as the fact that his 
active duty was over two years.  The Board notes, however, 
that the veteran does not meet all of the requirements for 
Chapter 30 benefits, the statutory elements required are 
clear and unambiguous, and the Board is bound by them.  

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B), as he was not discharged for a service- 
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year obligated 
period or 20 months of a two-year obligated period, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.  38 U.S.C.A. § 3011 (West 1991) 
as amended by Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 (2000).  
Rather, he was discharged to enter the ROTC program after 
serving only 24 months and 24 days of a four-year enlistment.

The Board notes further, that an individual may alternately 
establish eligibility for Chapter 30 benefits based on a 
combination of service on active duty  and service in the 
Selected Reserve.  In this regard, an individual like the 
veteran, who served at least two years of continuous active 
duty after June 30, 1985, may also be eligible for Chapter 30 
benefits provided that, thereafter, he served at least four 
continuous years of service in the Selected Reserve.  
38 U.S.C.A. § 3012(a)(1)(A) (West 1991) as amended by 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (2000).  In this case, 
there is no evidence that the veteran meets these 
requirements, however.  He is in the inactive reserves and 
there is no evidence of a four year commitment in the 
Selected Reserve.  Therefore, his eligibility may not be 
established under these statutory and regulatory provisions.

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2000) 
and 38 C.F.R. § 21.7045 (2000), provided certain criteria are 
met.  Again, however, the veteran does not meet these 
criteria as he separated voluntarily and there is no 
indication in the record that this was pursuant to voluntary 
separation incentives.  

The Board acknowledges the veteran's arguments regarding the 
quality of his service and the fact that he almost has 
sufficient length of service to qualify for Chapter 30 
benefits.  However, as noted earlier in this decision, the 
legal criteria governing basic eligibility requirements for 
Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Further, while the 
Board notes the veteran's argument that he has lost the 
$1,200.00 he paid into the GI bill fund during service, there 
is no basis in law to allow benefits for this reason.  For 
the purpose of providing him additional information on this 
matter, the Board notes that applicable law governing the 
reduction of basic pay to establish Chapter 30 educational 
assistance specifies that the basic pay of any individual 
shall be reduced by $100 for each of the first 12 months that 
such individual is entitled to such pay, and that any amounts 
by which the basic pay of an individual is reduced shall 
revert to the Treasury and shall not be considered to have 
been received or to be within the control of any such 
individual.  38 U.S.C.A. § 3011(b) (West 1991). See also OPM 
v. Richmond, 496 U.S. 414, 424 (1990) (holding that the 
payments of money from the Federal Treasury are limited to 
those authorized by statute).

However, in an advisory opinion from the VA's Office of 
General Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his basic pay by 
$1,200 was contrary to statutory authority and erroneous.  
Based on this opinion, restitution of such pay to the veteran 
may be in order.  That notwithstanding, according to the 
General Counsel, VA does not have any control over the monies 
reduced from a veteran's basic pay nor the statutory 
authority to return that money.  Instead, each specific 
branch of the Armed Forces is responsible for the restoration 
of funds.  O.G.C. Advisory 13-93 (Feb. 23, 1993).  Thus, 
while the Board sympathizes with the veteran, it has no legal 
authority to refund the veteran's contributions.  Rather, the 
Board suggests that it is more appropriate for the veteran to 
address his dispute directly to the Department of the Army, 
an entity separate from the VA, and to request a refund 
therefrom.  

Based on the foregoing, the Board finds that the veteran has 
failed to establish that he is eligible for such benefits.  
As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

